EXHIBIT 10.9







FORM OF SOURCE CAPITAL WAIVER AGREEMENTS




[exhibit109002.gif] [exhibit109002.gif]

12900 Automobile Blvd., Suite D

Clearwater, Florida 33762

Fax: 727-592-9402







March 9, 2007







William F. Butler, Managing Director

Source Capital Group, Inc.

276 Post Road West

Westport, CT 06880




Dear Mr. Butler:




D & D Securities, Inc. has arranged for up to $5,000,000 of financing from the
sale of shares of our Common Stock and Warrants. As you know, our receipt of
this financing is essential to our ability to continue our operations as a going
concern. By signing below, you agree to irrevocably and forever waive your right
of first refusal contained in paragraph (E) of our Agreement with you dated
February 23, 2006.










 

Very truly yours,

 

BLASTGARD INTERNATIONAL, INC.

 

 

 

By: /s/ Michael J. Gordon                              

 

Chief Financial Officer and

Vice-President of Administration

 

 










Agreed to and Accepted by:

 

SOURCE CAPITAL GROUP, INC.

 

 

 

By:  /s/ William F. Butler                            

 

William F. Butler, Managing Director

 








--------------------------------------------------------------------------------




[exhibit109004.gif] [exhibit109004.gif]

12900 Automobile Blvd., Suite D

Clearwater, Florida 33762

Fax: 727-592-9402










April 12, 2007







W. Todd Coffin

William F. Butler

Gary Sacks

Source Capital Group, Inc.

c/o Source Capital Group, Inc.

276 Post Road West

Westport, CT 06880




Att: William F. Butler, Managing Director




Gentlemen:




We are in the process of arranging a private placement of up to $6 million
through a Canadian placement agent. In connection with the private placement,
upon the acceptance of funds under said private placement, an agreement that we
have will become effective with the holders of our December 2004 Debt. Upon
effectiveness, their agreements and warrants will be amended so that their debt
will be due on March 20, 2008 and their Class A and Class B Warrants will have a
reduced exercise price of $.45 per share and their Series F Warrants will have a
reduced exercise price of $.50 per share, with an adjustment in the call price
of the Series F Warrants to $.73 per share. While the Series F Warrants would
have entitled them to an adjustment in the number of shares while lowering the
exercise price to the new deal price of $.30, the holders of December 2004 Debt
have waived these further rights.




We have agreed with each of you to reduce the exercise price of your Series C, D
and E Warrants to $.45 per share, while reducing the exercise price of your
Series F Warrants to $.50 per share, with an adjustment to the call price of the
Series F Warrants to $.73 per share. While each Series of Warrants would have
entitled you to an adjustment in the number of shares, while lowering the
exercise price to the private placement price of $.30 per share, we are asking
you to waive these further rights. Please note that the cashless exercise
provisions of each of your Warrants will remain unchanged and this agreement
will be effective upon our acceptance of any funds under our private placement.




If you and the other Warrant holders named below agree with the foregoing
changes to your Warrants, please sign a copy of this letter agreement below and
return it to our office via fax, it being understood that such fax shall be the
equivalent of an original document. This letter agreement may be signed in
counterparts by the parties hereto.











--------------------------------------------------------------------------------




 

Very truly yours,

 

 

 

BLASTGARD INTERNATIONAL, INC.

 

 

 

By:   /s/ Michael J. Gordon                        

 

Chief Financial Officer and

Vice-President of Administration










Agreed to and Accepted by:

 

SOURCE CAPITAL GROUP, INC.

 

 

 

By: /s/ William F. Butler                           

 

William F. Butler, Managing Director

 

 

 

/s/ W. Todd Coffin                                  

 

W. Todd Coffin

 

 

 

/s/ William F. Butler                              

 

William F. Butler

 

 

 

/s/ Gary Sacks                                    

 

Gary Sacks

 













 













       
























